DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s filing on 11/12/2019.
Claims 1-10 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
A tracking unit as stated in claim 1;
Medicine/drug strips as stated in claim 1;
A cutting unit as stated in claim 1;
Slots in the cartridge as stated in claim 1;
Individual units as stated in claim 1;
Motor hub as stated in claim 1;

Sealed and labeled pouches as stated in claim 1;
Filling unit as stated in claim 1;
Sensors as stated in claim 1;
Outer cover with radio frequency based tab as stated in claim 4; and
Installed sensors as stated in claim 5.

The drawings are objected to because the figures need to consist of solid black lines of uniform thickness.  All drawings must be made by a process which will give them satisfactory reproduction characteristics. [MPEP 608.02 V(I)]  For example, it is extremely difficult to read the character numbers in Figures 1, 2F, 3, 4A, 4B, and 5.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Objections
Claims 1 and 4 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 1, the phrase “a Cartridge with slots” appears to be a typographical error and should be written as “a cartridge with slots”.  This applies to the other use of the word cartridge in the claim.
Regarding claim 1, the phrase “using a micro-stepper motors” appears to be a typographical error and should be written as “using a micro-stepper motors.”.
Regarding claim 4, the phrase “the Cartridge contains” appears to be a typographical error and should be written as “the cartridge contains”.
Regarding claim 5, the phrase “dispensing Pouch load” appears to be a typographical error and should be written as “dispensing the pouch load of individual units”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claim 1, the phrase “into Carefills” renders claim 1 vague and indefinite because it is unclear what the Carefills are.  The term Carefills is not a general understood term in the art. If the term Carefills is a trade name, then phrase is still renders claim 1 vague and indefinite.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe final package and, accordingly, the identification/description is indefinite.  For examining purposes, the phrase is interpreted as “into final packages”.
Regarding clam 4, the phrase “the cartridge contains … a motor hub” renders claim 4 vague and indefinite because it is unclear if this is a new or previously 
Regarding claim 5, the phrase “installed sensors” renders claim 5 vague and indefinite because it is unclear if this is a new or previously mentioned feature.  When a new feature is introduced, the feature should be preceded by “a”.  When a previous feature is being referred to, the feature should be preceded by "the" or "said".  Claim 5 is dependent of claim 1 and claim 1 discloses the apparatus comprises sensors.  It is unclear if the sensors in claim 5 is the same or different form the sensors of claim 1.  For examining purposes, the phrase is interpreted as “wherein the apparatus comprises further installed sensors configured to”.
Claims 2-3 are dependent of claim 1 and include all the same limitations.
Regarding claim 8, the phrase “wherein tagging” renders claim 8 vague and indefinite because there is insufficient antecedent basis for this limitation.  Claim 8 is dependent of claim 6 and claim 6 does not disclose a step of tagging the cartridge.  For examining purposes, the phrase is interpreted as “wherein the method further comprises the step of tagging”.
Regarding claim 9, the phrase “a prescribed dosage can be” renders claim 9 vague and indefinite because the feature is not definitively disclosed.  The phrase “can 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over reference Simpson et al. (8453874) in view of references Kim (2009/0184128), Yuyama et al. (6691490), LaRocca (6964146), and Khan et al. (8151835).
Regarding claim 1, Simpson et al. disclose an apparatus (200) comprising:
a cartridge (224) with slots (the space between the coil 211) for loading of individual units (217) of homogeneous and/or heterogeneous substances including medicine/drug;
a loading bay (see figure 3K) to load the cartridges which contain the individual units (217) of homogeneous and/or heterogeneous substances including medicine/drug; and
a motor hub (201) for calibrating the slots (the space between the coil 211) of the cartridge (224) for sorting of the individual units (217) of homogeneous and/or heterogeneous substances including medicine/drug.

[AltContent: textbox (Loading Bay)][AltContent: arrow][AltContent: textbox (Simpson et al.)]
    PNG
    media_image1.png
    308
    417
    media_image1.png
    Greyscale

The term “calibrating” is understood to be the adjusting precisely for a particular function.  Simpson et al. disclose the motor precisely rotates coil, moving the slots within the coil to move the packaged pill.  Therefore, Simpson et al. is interpreted to disclose the motor calibrating the slots for sorting the individual units.
However, Simpson et al. do not disclose a tracking unit, cutting unit, conveyor belt, printing unit, heat sealers, dispensing unit, filling unit, sensors.
Kim discloses an apparatus comprising: a tracking unit (150) for tracking homogeneous and/or heterogeneous substances including medicine/drug strips and information on such substance; and a cutting unit (130) to cut homogeneous and/or heterogeneous substances including medicine/drug strips into individual units, wherein the individual units then loaded into a storage container. (Figure 1 and Page 2 paragraph 33, 34, 36, Page 3 paragraph 40, 41, 52)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus 
Yuyama et al. discloses an apparatus comprising: 
a conveyor belt (26) configured to carry a group of medical products into a chute (93); 
a printing unit (64) for labeling of the film (61) which is used to forming a pouch;
a transvers heat sealer (62) configured to form individual pouches (63);
a dispensing unit (53) configured to dispense filled pouches (63); and
a filling unit (55) configured to deposit filled pouches into the final package (104).
(Figure 1 and Column 4 lines 4-6, 21-35, Column 5 lines 38-41, 63-67, Column 6 lines 13-21)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Simpson et al. by incorporating the conveyor belt, printing unit, heat sealer, dispensing unit, and filling unit as taught by Yuyama et al., since column 1 lines 63-67 of Yuyama et al. states such a modification would allow the apparatus to automatically gather and package multiple separate pouches into a common container.
LaRocca discloses a filling device comprising a heat sealer (120), wherein the heat sealer (120) is configured to seal the mouth of a pouch (4) after said pouch (4) has been filled. (Figure 17 and Column 7 lines 26-28, 42-47)

Khan et al. disclose a filling apparatus comprising sensor (13) configured to read information from an RFID tag (20) situated on a pouch (10). (Figure 1B and Column 12 lines 51-60)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Simpson et al. by incorporating the sensors as taught by Khan et al., since column 10 lines 49-52 of Khan et al. states such a modification would allow the apparatus to monitor and track the location of each pouch.
Regarding claim 2, Simpson et al. modified by Kim, Yuyama et al., LaRocca, and Khan et al. disclose tracking unit (Kim – 150) includes a camera (Kim – 151) . (Kim – Page 3 paragraph 40)
Regarding claim 4, Simpson et al. modified by Kim, Yuyama et al., LaRocca, and Khan et al. disclose the cartridge contains multiple slots (Simpson et al. – the space between the coil 211), the motor hub (Simpson et al. – 201), a motor arm (Simpson et al. – 410, 411), and an outer cover (212). (Simpson et al. – Figure 3F and Column 6 lines 2-4)
However, Simpson et al. modified by Kim, Yuyama et al., LaRocca, and Khan et al. do not disclose the cartridge has a radio frequency based tag.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the cartridge of Simpson et al. by incorporating the RFID tag as taught by Khan et al., since column 11 lines 11-15 of Khan et al. states such a modification would allow the cartridge to include information about the product stored in the cartridge.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over reference Simpson et al. (8453874) in view of references Kim (2009/0184128), Yuyama et al. (6691490), LaRocca (6964146), and Khan et al. (8151835) as applied to claim 1 above, and further in view of reference Christman et al. (8820035).
Regarding claim 3, Simpson et al. modified by Kim, Yuyama et al., LaRocca, and Khan et al. disclose the claimed invention as stated above but do not disclose the cutting unit includes laser and HMI.
Christman et al. disclose a cutting device (20) comprising: a laser; and a HMI (820).  (Column 3 lines 60-67 through Column 4 lines 1, Column 7 lines 24-27, Column 8 lines 60-63)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the cutting device of Kim by incorporating the laser and HMI as taught by Christman et al., since column 8 lines 4-7, 60-63 of Christman et al. states such a modification would allow the operator to enter and change certain parameters about the cutting process.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over reference Simpson et al. (8453874) in view of references Kim (2009/0184128), Yuyama et al. (6691490), LaRocca (6964146), and Khan et al. (8151835) as applied to claim 1 above, and further in view of reference Osborne et al. (7017622).
Regarding claim 5, Simpson et al. modified by Kim, Yuyama et al., LaRocca, and Khan et al. disclose the claimed invention as stated above but do not disclose sensors configured to confirm the completion of each process of the apparatus.
Osborne et al. disclose a system (100) comprising: a plurality of stations; and a plurality of sensors at various locations. (Figure 2 and Column 4 lines 22-29, 57-64)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Simpson et al. by incorporating the sensors at various location as taught by Osborn et al., since column 4 lines 57-64 of Osborn et al. states such a modification would allow the apparatus to confirm the accuracy of each process of the apparatus.
When modifying Simpson et al., Kim, Yuyama et al., LaRocca, and Khan et al. in view of Osborn et al., the apparatus is interpreted to comprises sensors configured to:
confirm loading individual units into the cartridge slots;
confirm loading of correct cartridge and quantities on loading bay;
confirm dispensing individual units from the cartridge onto the conveyor belt; and
confirm dispensing the pouch load of individual units into the labeled pouch.

Claims 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over reference Simpson et al. (8453874) in view of references Kim (2009/0184128), Yuyama et al. (6691490), Osborne et al. (7017622).
Regarding claim 6, Simpson et al. disclose an method comprising the steps of:
loading of individual units (217) into single slots (the space between the coil 211) of a cartridge (224);
wherein the individual units (217) comprises unique identification;
loading the cartridge (224) into a loading bay (see figure 3K) which is loaded with individual units (217); and
sorting of individual units, dispensed from the relevant cartridge (224) to make pouch loads exactly in accordance to prescribed dosage.
(Figure 3A, 3F, 3K and Column 5 lines 54-59, Column 5 lines 66-67 through Column 6 lines 1-12, 23-26)
Simpson et al. disclose the motor precisely rotates coil, moving the slots within the coil to move the packaged pill.  Therefore, Simpson et al. is interpreted to disclose the motor calibrating the slots for sorting the individual units.
However, Simpson et al. do not disclose the steps of: tracking of strips; cutting the strips; enveloping and labelling pouches; dispensing the pouches; filling the pouches into a final container, and confirming each step is completed.
Kim discloses an apparatus comprising: a tracking unit (150) for tracking homogeneous and/or heterogeneous substances including medicine/drug strips and information on such substance; and a cutting unit (130) to cut homogeneous and/or heterogeneous substances including medicine/drug strips into individual units, wherein 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Simpson et al. by incorporating the steps of tracking and cutting a strip of medication as taught by Kim, since such would provide a means to automatically loading of the cartridges, thereby making the overall method more efficient.
Yuyama et al. discloses an apparatus comprising: 
a conveyor belt (26) configured to carry a group of medical products into a chute (93); 
a printing unit (64) for labeling of the film (61) which is used to forming a pouch;
a transvers heat sealer (62) configured to form individual pouches (63);
a dispensing unit (53) configured to dispense filled pouches (63); and
a filling unit (55) configured to deposit filled pouches into the final package (104).
(Figure 1 and Column 4 lines 4-6, 21-35, Column 5 lines 38-41, 63-67, Column 6 lines 13-21)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Simpson et al. by incorporating the steps of enveloping and labeling a pouch, dispensing said pouch, and filling said pouch into a final package as taught by Yuyama et al., since column 1 lines 63-67 of Yuyama et al. states such a modification would 
Osborne et al. disclose a system (100) comprising: a plurality of stations; and a plurality of sensors at various locations. (Figure 2 and Column 4 lines 22-29, 57-64)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Simpson et al. by incorporating the sensors at various location as taught by Osborn et al., since column 4 lines 57-64 of Osborn et al. states such a modification would allow the method to confirm the accuracy of each step of the method.
When modifying Simpson et al., Kim, and Yuyama et al. in view of Osborn et al., the method is interpreted to comprise the steps of confirming the completion of each step. 
Regarding claim 7, Simpson et al. modified by Kim, Yuyama et al., and Osborn et al. disclose the step of tracking the strips is performed by capture of images of the strips and collection of manufacture’s information. (Kim – Page 3 paragraph 40, 41, Page 4 paragraph 60, 61)
Regarding claim 10, Simpson et al. modified by Kim, Yuyama et al., and Osborn et al. disclose installed sensors configured to confirm the completion of each step. (Osborn et al. – Column 4 lines 57-64)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over reference Simpson et al. (8453874) in view of references Kim (2009/0184128), Yuyama et al.  as applied to claim 6 above, and further in view of reference Khan et al. (8151835).
Regarding claim 8, Simpson et al. modified by Kim, Yuyama et al., and Osborn et al. disclose the claimed invention as stated above but do not disclose tagging the cartridge with a radio frequency based tag.
Khan et al. disclose a method comprising the steps of: applying a RFID tag (20) to a pouch; and reading information from an RFID tag (20) situated on said pouch (10) by using a sensor (13). (Figure 1B and Column 12 lines 20-24, 51-60)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Simpson et al. by incorporating the steps of applying a RFID tag and reading said tag as taught by Khan et al., since column 10 lines 49-52 of Khan et al. states such a modification would allow the operator to monitor and track the location of each pouch.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over reference Simpson et al. (8453874) in view of references Kim (2009/0184128), Yuyama et al. (6691490), Osborne et al. (7017622) as applied to claim 6 above, and further in view of reference Keene (2005/0038558).
Regarding claim 9, Simpson et al. modified by Kim, Yuyama et al., and Osborn et al. disclose the claimed invention as stated above but do not disclose the pouch is labelled in different languages and Braille.
Keene discloses a label for a medical product, wherein said label is made with various languages and in Braille. (Page 5 paragraph 60)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        June 4, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731